

116 S564 IS: Self-Initiation Trade Enforcement Act of 2019
U.S. Senate
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 564IN THE SENATE OF THE UNITED STATESFebruary 26, 2019Mr. Peters (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish a task force to identify countervailable subsidies and dumping.
	
 1.Short titleThis Act may be cited as the Self-Initiation Trade Enforcement Act of 2019.
		2.Task force to identify countervailable subsidies and dumping
 (a)In generalSubtitle D of title VII of the Tariff Act of 1930 (19 U.S.C. 1677 et seq.) is amended by adding at the end the following:
				
					784.Task force to identify countervailable subsidies and dumping
 (a)In generalThere is established, in the International Trade Administration, a task force to be responsible for—
 (1)identifying countervailable subsidies and dumping that are causing material injury or threaten to cause material injury to a domestic industry;
 (2)making recommendations to the Under Secretary of Commerce for International Trade with respect to initiating investigations under sections 702(a) and 732(a); and
 (3)conducting research relating to carrying out paragraphs (1) and (2). (b)DutiesIn carrying out the responsibilities of the task force under subsection (a), the task force shall—
 (1)monitor trade flows, government data, price fluctuations, domestic industry and market conditions, and all relevant available business information to identify potential cases of countervailable subsidies and dumping that are causing material injury or threaten to cause material injury to a domestic industry;
 (2)conduct background research on foreign pricing practices and foreign government subsidies, including duty evasion and circumvention; and
 (3)prioritize cases that affect small- and medium-sized businesses in the United States. (c)ConsultationsIn carrying out the responsibilities of the task force under subsection (a), the task force shall consult with industries in the United States with respect to countervailable subsidies and dumping..
 (b)Clerical amendmentThe table of contents for title VII of the Tariff Act of 1930 is amended by inserting after the item relating to section 783 the following:
				Sec. 784. Task force to identify countervailable subsidies and dumping..